DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed February 22, 2021.  Claims 1-14 and 16-19 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 10, 17 and 19 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Konno et al. (US 20170276476).
Re claim 1: Konno teaches a surface inspection system for inspecting a surface of a sheet element present in an inspection area (see fig. 4), the system comprising: two light sources (105, 103) arranged adjacent each other on opposite sides of an illumination plane (regular reflection line, see fig. 4) that extends across the sheet element (S) (see fig. 1, 2 and 4), and the light sources (105, 103) are oriented for illuminating the inspection area (see fig. 1, 2 and 4); a camera (101) configured for capturing line images (paragraphs 88-93, color line sensor camera captures line images from strip shaped illumination sources 105, 103, abstract) of the inspection area along a viewing plane (the dotted line to the camera 101, see fig. 4), and the line images extend across the sheet element along an inspection plane at the inspection area (see fig. 1, 2 and 4, the strip shaped light sources 105, 103 form linear illumination regions across the sheet element S, this light is reflected and captured by the color line sensor camera 101); an image evaluation unit (200), the camera (101) communicating with the image evaluation unit (200) for transmission of captured line images to the image evaluation unit (paragraph 82); the illumination plane (regular reflection line) and the viewing plane (dotted line to camera 101) being arranged on opposite sides of a median plane (medium plane would be a plane normal to surface of sheet S, see fig. 4 for the median plane, illumination plane and viewing plane) that extends across the sheet element (S) (see fig. 1, 2 and 4), and the median plane (medium plane would be a plane normal to surface of sheet S, see fig. 4 for the median plane, illumination plane and viewing plane) is perpendicular to the inspection plane (the inspection plane on sheet S, see fig. 1, 2 

    PNG
    media_image1.png
    312
    484
    media_image1.png
    Greyscale

Re claim 2: Konno teaches the surface inspection system, wherein a viewing area of the camera (101) covers the inspection area (see fig. 1, 2 and 4, paragraph 89).

Re claim 8: Konno teaches the surface inspection system, wherein the camera is a color camera (color line sensor camera, paragraphs 88-93).
Re claim 10: Konno teaches the surface inspection system, wherein the camera has a resolution, at the surface of the sheet element to be inspected, in the range of 0.05 to 0.6 mm (paragraphs 234 and 236).
Re claim 17: Konno teaches a method of inspecting the surface of the sheet element by using the surface inspection system of claim 1, the method comprising: directing light by a first (105) of the two light sources onto the sheet element to be inspected (see fig. 4, paragraph 112); capturing by the camera (101) a first line image of the inspection area (see fig. 4, paragraph 112 and 88-93); then directing light by a second (103) of the two light sources onto the sheet element to be inspected (see fig. 4, paragraph 112); capturing by the camera (101) a second line image of the inspection area (see fig. 4, paragraph 112 and 88-93); receiving by the image evaluation unit (200) the captured line images from the camera (101) (paragraphs 82, 88-93, 112).
Re claim 19: Kono teaches the surface inspection system, wherein a first light source (105) of the two light sources is positioned at a first angle (Theta 2) to the illumination plane (regular reflection line, see figure above and figure 4), and a second light source (103) of the two light sources is positioned at a second angle (theta 1) to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 20170276476) in view of Masao et al. (US 5311276).
Re claim 3: Konno teaches the camera (101) configured for capturing line images (paragraphs 88-93, color line sensor camera captures line images from strip shaped illumination sources 105, 103, abstract) of the inspection area along a viewing plane (the dotted line to the camera 101, see fig. 4), and the line images extend across the sheet element along an inspection plane at the inspection area (see fig. 1, 2 and 4, the strip shaped light sources 105, 103 form linear illumination regions across the sheet element S, this light is reflected and captured by the color line sensor camera 101), but does not specifically teach wherein a plurality of cameras including the camera is arranged adjacent each other, with the combined viewing area of the cameras covering the inspection area. Masao teaches wherein a plurality of cameras (22) are arranged adjacent each other, with a combined viewing area of the cameras covering an inspection area (see fig. 6, col. 5, lines 16-35). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a plurality of 
Re claim 4: Konno teaches the angle between the illumination plane (regular reflection line) and the median plane (medium plane would be a plane normal to surface of sheet S, see fig. 4 for the median plane, illumination plane and viewing plane), but does not specifically teach the angle is in the range of 15° to 30°. Masao teaches the surface inspection system wherein an angle between the illumination plane (plane along 21) and the median plane (23) is in the range of 15° to 30° (fig. 6, col. 5, lines 32-34). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the angle of Konno be 15 degrees similar to Masao in order to get the desired reflection from surface providing for more accurately capture images of defects on the surface.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 20170276476).
Re claim 5: Konno teaches two light sources (105, 103) arranged adjacent each other on opposite sides of an illumination plane (regular reflection line, see fig. 4) that extends across the sheet element (S) (see fig. 1, 2 and 4), and the light sources (105, 103) are oriented for illuminating the inspection area (see fig. 1, 2 and 4), but does not specifically teach the angle is in the range of 5° to 10°. Without showing criticality of having a specific, angle between the two light sources and the illumination plane, one of ordinary skill in the art would select a desired angle in order to get the desired reflection .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 20170276476) in view of Pichon et al. (US 20140368634).
Re claim 7: Konno teaches the surface inspection system, wherein the camera is a line camera (color line sensor camera, paragraphs 88-93), but does not specifically teach wherein the camera is a 2D camera. Pichon teaches an inspection system (fig. 1-3), wherein a camera is a 2D camera (paragraphs 87 and 103, abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a 2D camera as the camera in Konno similar to Pichon in order to increase processing speeds and cover a larger area to be imaged providing for more efficient and higher quality image capture.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 20170276476) in view of Piironen et al. (US 6327374).
Re claim 9: Konno teaches the surface inspection system, wherein the camera is a color camera (color line sensor camera, paragraphs 88-93), but does not specifically teach wherein the camera is a monochrome camera. Piironen teaches an inspection system, comprises a camera that is a monochrome camera (col. 4, lines 1-10). It would .
Claims 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 20170276476) in view of Banton et al. (US 20080245979).
Re claim 11: Konno teaches  method of inspecting the surface of the sheet element by using the surface inspection system of claim 1, the method comprising: directing light by a first (105) of the two light sources onto the sheet element to be inspected (see fig. 4, paragraph 112); capturing by the camera (101) a first line image of the inspection area (see fig. 4, paragraph 112 and 88-93); then directing light by a second (103) of the two light sources onto the sheet element to be inspected (see fig. 4, paragraph 112); capturing by the camera (101) a second line image of the inspection area (see fig. 4, paragraph 112 and 88-93); receiving by the image evaluation unit (200) the captured line images from the camera (101) (paragraphs 82, 88-93, 112); forming by the image evaluation unit a reconstructed image by subtracting the first and second images (paragraph 112, 82 and 88-93, see fig. 1, 2 and 4), but does not specifically teach either subtracting the line images from each other and combining the subtracted line images or by combining the captured line image related to each light source separately, thereby obtaining an intermediate reconstructed image for each light source, and subtracting the intermediate reconstructed images from each other. Banton teaches combining the captured line image related to each light source separately, thereby 
Re claim 12: Konno as modified by Banton teaches the method wherein the camera is configured for capturing more than 10,000 line images (Banton, paragraph 33, 600 scans per inch this would be 15240 scans per mm, this is more than 10000 line images in a specific distance).
Re claim 14: Konno as modified by Banton teaches the method, wherein the inspected sheet element at least partially has a reflective surface (Konno, abstract, see fig. 1, 2 and 4).
Claim 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 20170276476) as modified by Banton et al. (US 20080245979) as applied to claim 1 above, and further in view of Paul et al. (US 6166393).
Re claim 13: Konno as modified by Banton teaches measurements of sheets moving at high speeds (Konno, paragraphs 32 and 231), but does not specifically teach wherein the sheet element is being moved with respect to the surface inspection system 
Re claim 16: Konno as modified by Banton teaches wherein the image evaluation unit analyzes the reconstructed image so as to identify changes of an intensity thereof (Konno, paragraph 112), but does not specifically teach identifying grayscale intensity. Paul teaches a method wherein an image evaluation unit (Paul, fig. 11 and 12) analyzes the reconstructed image so as to identify changes of a grayscale intensity thereof (fig. 12C, col. 14, lines 30-67 and col. 15, lines 1-2). It would have been obvious to one of .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 20170276476) in view of Paul et al. (US 6166393).
Re claim 18: Konno teaches the method, wherein the method further comprises: determining by the image evaluation unit that no surface shape change exists when the image evaluation unit detects no substantial difference between the first line image and the second line image (paragraph 112), but does not specifically teach defects. Paul teaches an image evaluation unit (Paul, fig. 11) a reconstructed image by subtracting line images and analyzing the reconstructed image to detect surface defects on the sheet elements (Paul, fig. 11 and 12, col. 13, lines 1 -67 and col. 14, lines 1 -66). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the method of Konno to determine defects similar to Paul in order to more accurately measure defects in the surface of a sheet providing more accurate shape detection. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-19 have been considered but are moot in view of new grounds of rejection as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.